Citation Nr: 1042237	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-14 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for bilateral hearing 
loss disability, prior to October 19, 2009.

3.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss disability, from October 19, 2009.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from May 1950 to March 1954.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied entitlement to 
TDIU, increased the Veteran's PTSD disability rating to 50 
percent, and continued the noncompensable evaluation for 
bilateral hearing loss disability.  In a June 2010 rating 
decision, the RO increased the evaluation for the Veteran's 
bilateral hearing loss disability to 20 percent disabling, 
effective October 19, 2009.  As the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, these claims remain in controversy since less than 
the maximum benefit available was awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993).  As such the issues on appeal have been 
recharacterized as those which are found on the coversheet of the 
decision.  The matters were previously before the Board in July 
2009.  The claim is again before the Board for further appellate 
consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased evaluation for PTSD and 
entitlement to a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  For the period prior to October 19, 2009, the Veteran's 
bilateral hearing loss disability has been clinically shown to be 
manifested by no worse than Level II hearing in the right ear and 
Level III hearing in the left ear.

2.  For the period from October 19, 2009, the Veteran's bilateral 
hearing loss disability has been clinically shown to be 
manifested by no worse than Level II hearing in the right ear and 
Level VI hearing in the left ear.


CONCLUSIONS OF LAW

1.  Prior to October 19, 2009, the criteria for entitlement to a 
compensable evaluation for bilateral hearing loss disability have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic 
Code 6100 (2010).

2.  From October 19, 2009, the criteria for entitlement to an 
evaluation in excess of 20 percent for bilateral hearing loss 
disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 
4.85, 4.86 Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, the Department of Veterans Affairs (VA) 
is required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned in 
the award of the benefit sought.

With respect to the issue on appeal, the agency of original 
jurisdiction (AOJ) issued VCAA notice letters to the appellant in 
December 2005 and July 2009 that informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence and notified that a 
disability rating and effective date will be assigned in event of 
award of any benefit sought per Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims held, in part, that VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In the 
present case, additional VCAA notice was issued after the AOJ 
decision that is the basis of this appeal.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice was 
harmless error.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and argument 
in support of his claim and to respond to VA notices.  Therefore, 
although complete notice was not provided to the appellant until 
after the initial adjudication, the appeal was readjudicated 
thereafter, and the appellant has not been prejudiced thereby.  
The actions taken by VA have essentially cured the error in the 
timing of notice.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal

The record reflects that the Veteran was afforded VA examinations 
in December 2005 and October 2009.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations and opinions obtained were more than adequate 
because the examiners elicited substantial information regarding 
the Veteran's medical history and symptoms and completed 
objective examinations of him which provided information relevant 
to the Diagnostic Codes rating criteria.  The functional effects 
caused by the Veteran's hearing loss disability was also 
commented on.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent to 
his claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.   
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.   Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show as to 
the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010). 

In determining the level of impairment, the disability must be 
considered in the context of the whole recorded history.  38 
C.F.R. § 4.2, 4.41 (2010).  An evaluation of the level of 
disability present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2010).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Board must consider entitlement to 
staged ratings for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be assigned where the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2010).

When all of the evidence is assembled, VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When, after 
consideration of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85 of VA's Schedule for Rating Disabilities.  
Under, these criteria, evaluations of bilateral defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the average 
pure tone threshold level as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The degree of disability for bilateral service-connected 
defective hearing is ascertained by the application of the rating 
schedule, which establishes 11 auditory acuity levels, ranging 
from Level I (for essentially normal acuity) through Level XI 
(for profound deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2010).

In addition, 38 C.F.R. § 4.86 (2010) applies to exceptional 
patterns of hearing impairment.  Under its provisions, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman Numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 decibels 
or more at 2000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(b).



Legal Analysis

The Veteran asserts that a higher evaluation is warranted for his 
service-connected bilateral hearing loss disability.  At the 
outset, the Board notes that the Veteran filed his claim for an 
increased evaluation on November 17, 2005.  Generally, the rating 
period for consideration on appeal begins one year prior to the 
date of receipt of the claim, pursuant to 38 C.F.R. 
§ 3.400(o)(2).  However, in this case, a prior final Board 
decision dated September 16, 2005, denied entitlement to a 
compensable rating for bilateral hearing loss disability.  As 
such, the rating period on appeal is from September 17, 2005.

The record shows that prior to October 19, 2009, the Veteran's 
bilateral hearing loss disability was assigned a noncompensable 
evaluation.  However, in a June 2010 rating decision, the RO 
assigned the Veteran's bilateral hearing loss disability a 20 
percent evaluation, effective October 19, 2009. Therefore, the 
analysis below will address both periods.

 1.  Prior to October 19, 2009.

For the period prior to October 19, 2009, the Veteran's bilateral 
hearing loss disability is assigned a noncompensable evaluation 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  

In this case, the record reflects that the Veteran underwent VA 
audiometric examination in December 2005.  The relevant pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
30
70
80
LEFT

30
55
85
85

In reviewing the clinical evidence of record, the Board finds 
that the results of the VA audiometric examination conducted in 
December 2005 fail to demonstrate that a compensable evaluation 
is warranted for the Veteran's service-connected bilateral 
hearing loss disability for the period prior to October 19, 2009.  

On the basis of the numbers shown above, the Veteran's pure tone 
threshold average for the right ear was recorded as 50 decibels.  
His pure tone threshold average for the left ear was recorded as 
63.75 decibels.  His speech recognition ability was 88 percent 
for the right ear and 86 percent for the left ear using the 
Maryland CNC speech recognition test.

Applying 38 C.F.R. § 4.85, Table VI to the December 2005 VA 
audiological examination, the Veteran's right ear hearing loss is 
a Level II impairment based on a pure tone threshold average of 
50 decibels and a 88 percent speech recognition score.  The 
Veteran's left ear hearing loss is a Level III impairment based 
on a pure tone threshold average of 63.75 decibels and an 86 
percent speech recognition score.  In applying these findings to 
Table VII of the Rating Schedule, the Board finds that a 
noncompensable evaluation (0 percent) is warranted. 

Consideration has also been given to an increased evaluation 
under the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2010).  
As stated above, an exceptional pattern of hearing impairment 
exists when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more or when the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz.  However, 
because the puretone thresholds as found on the December 2005 VA 
examination does not meet the above referenced requirements, the 
Board concludes that such findings do not represent an 
exceptional pattern of hearing impairment as contemplated in the 
provisions of 38 C.F.R. § 4.86(a) and/or (b) (2010).

The Board has also considered the Veteran's contentions.  His 
assertions of hearing difficulty are insufficient to establish 
entitlement to a higher evaluation for left ear hearing loss 
because "disability ratings for hearing impairment are derived by 
a mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered." Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
The fact that his hearing acuity is less than optimal does not by 
itself establish entitlement to a higher rating. To the contrary, 
it is clear from the Rating Schedule that higher ratings can be 
awarded only when loss of hearing has reached a specified 
measurable level.  That level of disability has not been 
demonstrated in the present case

Thus, although the Veteran asserts that his hearing loss has 
increased in severity, he is not a licensed medical practitioner 
and is not competent to offer medical opinions.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, the Board finds that the medical 
findings on audiological evaluation in December 2005 are of 
greater probative value than the Veteran's statements regarding 
the severity of his bilateral hearing loss disability.  
Therefore, based on the medical evidence of record, the Board 
concludes that, throughout the rating period prior to October 19, 
2009, the Veteran's bilateral hearing loss disability 
symptomatology more nearly approximate the criteria for a 
noncompensable evaluation and that a staged rating is not 
warranted.  Therefore, the Board finds that the preponderance of 
the evidence is against a compensable evaluation for bilateral 
hearing loss disability at any time during the rating period 
prior to October 19, 2009, and the claim must be denied.

2.  From October 19, 2009

For the period from October 19, 2009, the Veteran's bilateral 
hearing loss disability has been assigned a 20 percent 
evaluation.  

In this case, the record reflects that the Veteran underwent VA 
audiometric examination in October 2009.  The relevant pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
35
70
85
LEFT

55
65
90
95

In reviewing the clinical evidence of record, the Board finds 
that the results of the VA audiometric examination conducted in 
October 2009 fail to demonstrate that an evaluation in excess of 
20 percent is warranted for the Veteran's service-connected 
bilateral hearing loss disability for the period from October 19, 
2009.  

On the basis of the numbers shown above, the Veteran's pure tone 
threshold average for the right ear was recorded as 56.25 
decibels.  His pure tone threshold average for the left ear was 
recorded as 76.25 decibels.  His speech recognition ability was 
88 percent for the right ear and 84 percent for the left ear 
using the Maryland CNC speech recognition test.

Applying 38 C.F.R. § 4.85, Table VI to the October 2009 VA 
audiological examination, the Veteran's right ear hearing loss is 
a Level II impairment based on a pure tone threshold average of 
56.25 decibels and a 88 percent speech recognition score.  The 
Veteran's left ear hearing loss is a Level III impairment based 
on a pure tone threshold average of 76.25 decibels and an 84 
percent speech recognition score.  In applying these findings to 
Table VII of the Rating Schedule, the Board finds that a 
noncompensable evaluation (0 percent) is warranted. 

However, the Board must next consider the Veteran's left ear 
hearing loss disability under 38 C.F.R. § 4.86.  Here the record 
shows that the Veteran's left ear puretone threshold at the 1000, 
2000, 3000, and 4000 Hertz frequencies are 55 decibels or 
greater.  Such findings are considered an exceptional pattern of 
hearing impairment.  As such, Table VIA may be used.  Applying 
the Veteran's puretone threshold average to Table VIA, the 
Veteran's left ear is shown to be a Level VI impairment.  
Applying the criteria from Table VIA to Table VII, based on the 
results of the October 2009 audiological examination findings, a 
10 percent evaluation is derived by intersecting the Veteran's 
right ear Level II impairment with the Veteran's left ear Level 
VI impairment. The Board notes that Table VIA is not used for the 
right ear because it does not have an exceptional pattern of 
hearing impairment.  Therefore, the Board finds that under 38 
C.F.R. § 4.86 an evaluation in excess of 20 percent is not 
warranted.
 
The Board has considered the Veteran's contentions. His 
assertions of hearing difficulty are insufficient to establish 
entitlement to a higher evaluation for left ear hearing loss 
because "disability ratings for hearing impairment are derived by 
a mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
The fact that his hearing acuity is less than optimal does not by 
itself establish entitlement to a higher rating. To the contrary, 
it is clear from the Rating Schedule that higher ratings can be 
awarded only when loss of hearing has reached a specified 
measurable level.  That level of disability has not been 
demonstrated in the present case.

Thus, although the Veteran asserts that his hearing loss has 
increased in severity, he is not a licensed medical practitioner 
and is not competent to offer medical opinions.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, the Board finds that the medical 
findings on audiological evaluation in October 2009 are of 
greater probative value than the Veteran's statements regarding 
the severity of his bilateral hearing loss disability.  
Therefore, based on the medical evidence of record, the Board 
concludes that, throughout the rating period from October 19, 
2009, the Veteran's bilateral hearing loss disability 
symptomatology does not more nearly approximate the criteria for 
an evaluation in excess of the currently assigned 20 percent 
evaluation, and that a staged rating is not warranted.  
Accordingly, the Veteran's claim for an increased evaluation for 
bilateral hearing loss disability for the period from October 19, 
2009 must be denied.

Extraschedular Consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  However, the Board 
can address the matter of referral of a disability to appropriate 
VA officials for such consideration.

According to the regulation, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), decided after the 
Court's decision in Martinak, there is a three-step inquiry for 
determining whether a veteran is entitled to an extraschedular 
rating.  First, the Board must determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected bilateral 
hearing loss disability. The medical evidence fails to 
demonstrate symptomatology of such an extent that application of 
the ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the Veteran's 
disability is specifically contemplated under the appropriate 
ratings criteria.

Because the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that the 
evidence in this case does not demonstrate any of the factors 
provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  See 38 
C.F.R. § 3.321(b)(1).  In this case, there is no indication that 
the Veteran has required frequent hospitalizations for his 
hearing loss disability; in fact, it does not appear that the 
Veteran has been hospitalized at all for this disability.

The evidence of record indicates that the Veteran is unemployed.  
See. e.g., October 2009 VA examination report.   However, the 
Board notes that the fact that the Veteran is currently 
unemployed is not determinative.  The ultimate question is 
whether the Veteran, because of his service-connected disability, 
is incapable of performing the physical and mental acts required 
by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  However, the October 2009 VA examination report shows 
that the Veteran reported that his hearing loss did not have an 
effect on his usual daily activities.  The Board therefore has 
determined that referral of the case for extra- schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

	

ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss disability, for the period prior to October 19, 2009, is 
denied.

Entitlement to an evaluation in excess of 20 percent, for the 
period from October 19, 2009, is denied.


REMAND

With respect to the Veteran's claim for an increased evaluation 
for his service-connected PTSD, the Board notes that the Court 
has held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, the VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. App. 
480. 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In this case, the record reflects that the Veteran 
was last provided a VA examination for such disability in 
December 2005.  Additionally, although the record contains VA 
outpatient mental health records, such records are also dated no 
later than 2005.  Therefore, the Board also finds that more 
current VA outpatient mental health records, if available, and a 
new VA examination, are necessary to determine the current nature 
and extent of the Veteran's service-connected PTSD.  Such 
information would be useful in the de novo adjudication of the 
Veteran's claim.

The Veteran seeks a total rating based on unemployability due to 
his service connected disabilities.  A total rating based on 
unemployability due to service- connected disabilities may be 
granted if the service-connected disabilities preclude the 
Veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  3 8 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  If there 
is only one such disability, it must be rated at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent. 38 C.F.R. § 4.16(a).  For those Veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. § 4.16(a), 
total disability ratings for compensation may nevertheless be 
assigned when it is found that the service- connected 
disabilities are sufficient to produce unemployability; such 
cases should be referred to the Director, Compensation and 
Pension Service, for extra- schedular consideration.  38 C.F.R. § 
4.16(b).  In this case, the Veteran has established service 
connection for posttraumatic stress disorder, evaluated as 50 
percent disabling; bilateral hearing loss disability, evaluated 
as 20 percent disabling; tinnitus, evaluated as 10 percent 
disabling; and recurrent otitis externa evaluated as 10 percent 
disabling.  His combined service-connected disability rating is 
70 percent.  The Veteran maintains that his service connected 
disabilities have rendered him unemployable.  In light of the 
numerous service-connected disabilities and the Veteran's 
assertions, the Board concludes that an examination is warranted 
to determine whether such disabilities render the Veteran 
unemployable.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from whom 
he has received treatment for his bilateral 
hearing loss, PTSD, otitis externa and 
tinnitus disabilities since September 2005.  
After securing the necessary authorizations 
for release of this information, seek to 
obtain copies of all treatment records 
referred to by the Veteran, not already of 
record, including any ongoing VA treatment 
records.

2.  After completion of the above, including 
affording an appropriate period for response 
by the Veteran and the identified medical 
providers, the Veteran should be afforded a 
VA examination by the appropriate 
examiner(s), to determine the current 
severity of his service-connected PTSD.  The 
Veteran's claims file should be made 
available to the examiner and must be 
reviewed in conjunction with the examination; 
such review must be noted in the examination 
report.  

All necessary tests should be performed.  The 
claims file, and a copy of this Remand, 
should be made available to the examiner in 
conjunction with the examination.  The 
examiner should provide a complete rationale 
for any opinion expressed.

3.  Following completion of the above 
requested action, the Veteran's claims folder 
should be forwarded to the appropriate 
examiner for a clinical opinion as to whether 
it is at least as likely as not that the 
Veteran's service-connected disabilities, in 
combination, render him unable to engage in 
substantially gainful employment consistent 
with his education and occupational history.  
The Veteran's age should not be considered in 
rendering the opinion.  The examiner should 
provide a complete rationale for the opinion 
expressed.

All necessary tests should be performed.  The 
claims file, and a copy of this Remand, 
should be made available to the examiner in 
conjunction with the examination.  The 
examiner should provide a complete rationale 
for any opinion expressed.

4.  Thereafter, the issues on appeal should 
be readjudicated.  If any benefit sought is 
not granted, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
afforded the appropriate period to respond.  
Thereafter, the claim should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


